Citation Nr: 1430382	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for degenerative joint disease of the right knee, post knee replacement.

2.  Entitlement to an increased rating in excess of 10 percent for residuals of a left knee meniscectomy.  

3.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by chronic painful motion and weakness.

2.  The Veteran's left knee disability has been manifested by painful motion and limitation of flexion to no less than 70 degrees, and primarily normal extension, without lateral instability or recurrent subluxation.  

3.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.





CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for a disability rating of 60 percent, but no higher, for degenerative joint disease of the right knee, post knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256-5263 (2013).

2.  For the entire increased rating period, the criteria for a disability rating higher than 10 percent for residuals of left knee meniscectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2013).

3.  For the entire increased rating period, the criteria for a disability rating higher than 10 percent for degenerative joint disease of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2013).

4.  For the entire increased rating period, the criteria for a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in June 2006 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  The RO provided the Veteran with VA examinations to assist in determining the extent of the Veteran's knee disabilities and for a TDIU.  See July 2006, January 2008, July 2011, September 2013, and March 2014 VA examination reports.  As the examination reports were written after an interview with the Veteran, a review of the claims file, a physical examination of the Veteran (including range of motion testing), and contained specific findings indicating the nature of the Veteran's knee disabilities, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination for these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records, statements from the Veteran, private treatment records, VA treatment records, and Social Security Administration (SSA) disability records.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

The Veteran is in receipt of a 30 percent rating for residuals of a right knee replacement under Diagnostic Code 5055.  Under this Code, the minimum rating is 30 percent.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  If there are intermediate degrees of residual weakness, pain or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.
The Veteran is in receipt of a 10 percent rating for the service-connected degenerative joint disease of the left knee under Diagnostic Code 5010.  The Veteran is also in receipt of a separate 10 percent rating for residuals of a left knee meniscectomy under Diagnostic Code 5259.  

Arthritis (or degenerative joint disease) due to trauma is evaluated pursuant to Diagnostic Code 5010, which, in turn provides that such arthritis should be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

Under Diagnostic Code 5259, a maximum 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Other potentially applicable diagnostic codes pertaining to the knees, include Diagnostic Code 5256, which contemplates ankylosis of the knee.  Under Diagnostic Code 5256, a 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees. Id. 

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Analysis

The evidence of record includes a July 2006 VA examination report where the Veteran complained of constant knee pain estimated as a five out of 10, with 10 being the most painful.  The Veteran stated that symptoms worsened with weather changes, walking, and with prolonged standing.  He complained of bilateral knee weakness, stiffness, and fatigability.  Upon physical examination, the Veteran's gait was noted as antalgic.  Mild edema in the right knee was also noted, but not the left.  Range of motion testing in the right knee revealed flexion to 90 degrees with pain throughout range of motion.  Extension in the right knee was normal.  In the left knee, flexion was to 100 degrees with pain at 100 degrees, and extension was normal.  The examiner stated that there would be some decrease in range of motion after repetitive use, but it was not possible to quantify the exact limitation in degrees.  The examiner noted that there was no instability of either knee.  

Also of record is a September 2006 private medical evaluation.  The Veteran complained of bilateral knee pain and it was noted that the Veteran ambulated with a cane.  A physical examination of the right knee showed no effusion and the knee came to full extension and flexion was to 110 degrees with pain on motion.  The left knee showed full extension and flexion was to 120 degrees.  The private examiner opined that the Veteran was unemployable due to complaints of bilateral knee pain on weight-bearing.  

The Veteran was afforded a VA examination in January 2008 where he reported bilateral knee pain.  The examiner noted no history of swelling, heat, redness, or instability; however, he the Veteran did state that the left knee locked and that he could not walk without feeling tired.  Range of motion testing revealed bilateral flexion to 90 degrees and full bilateral extension with pain.  No ligamentous instability was noted.  

In a second private medical evaluation dated June 2009, the Veteran reported continuing bilateral knee pain.  The Veteran walked with a cane.  A physical examination of the right knee showed "a little bit of flexion instability in the knee, otherwise quite stable."  There was no effusion in the right knee and extension was normal and flexion was to 110 degrees with some pain on motion.  The left knee showed full range of motion with some crepitation on motion.  The private physician opined that the Veteran was not able to obtain gainful employment due to "moderate" aspects of his knee disabilities.

In a July 2011 VA examination report, the Veteran complained of bilateral knee pain and reported the pain as a three to six out of ten, with ten being the worst.  Muscle weakness, stiffness, instability, redness, and flare-ups were denied.  A physical examination of the knees revealed minimal swelling and no instability.  Range of motion was normal, bilaterally.  The examiner also noted no additional limitation of motion or functional loss due to any weakened movement, excessive fatigability, incoordination, or painful motion on repetitive use.  

The Veteran was afforded another VA knee examination in September 2013.  Range of motion testing on the right reveled flexion to 70 degrees, with pain at 70 degrees.  Extension of the right knee was to 20 degrees, with pain at 20 degrees.  On the left, flexion was to 80 degrees, with pain at 80 degrees, and extension was to 20 degrees, with pain to 15 degrees.  There was no additional loss of motion after repetitive use and the examiner noted no instability of either knee.  The examiner also stated that the Veteran's "severe knee dysfunction" impacted his ability to work.  

In the most recent March 2014 VA examination report, range of motion of the right knee showed flexion to 110 degrees with pain at 90 degrees.  Extension in the right knee was normal with no evidence of pain.  Left knee range of motion showed flexion to 120 degrees with pain at 110 degrees and normal extension with no evidence of pain.  Upon repetitive use, no additional loss of motion was noted.  There was no instability of either knee.  The examiner noted less movement than normal, weakened movement, pain on movement, swelling, and interference with sitting, standing, and weight-bearing as contributing factors to the Veteran's functional loss or functional impairment after repetitive use.  The examiner further noted that the Veteran's knee disabilities did impact his ability to work and the Veteran was currently unemployed.  The Veteran was noted to be limited in the ability to take part in exercise programs or recreational activities due to his knee problems.  Additionally, the examiner noted that the Veteran had other disabilities (including diabetes, renal failure, and hypertension) which may cause difficulty with ambulation.  

SSA disability records reflect that the Veteran has been found to be disabled due to the service-connected right knee disability and nonservice-connected diabetes mellitus.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the evidence is in equipoise as to whether his symptoms associated with service-connected right knee disability, status post left knee replacement, more nearly approximate the criteria for a 60 percent disability rating.  The Veteran received a temporary 100 percent evaluation from December 4, 2003 to January 31, 2005 under Diagnostic Code 5055 following a total knee replacement.  Thereafter, his evaluation under Diagnostic Code 5055 reverted to the minimum 30 percent evaluation.  

The VA and private medical examinations reflect that the Veteran has consistently complained of right knee pain.  Further, the Veteran reported weakness during the July 2006 VA examination report.  The March 2014 VA examiner also noted weakened movement as one of the factors affecting functional impairment.  The Veteran's right knee disability has been described both as "moderate" and "severe."  See January 2008 VA examination and September 2013 VA examination reports, respectively.  The Veteran has been found to have difficulty ambulating, he requires the use of a cane, and has difficulty standing, sitting, and walking for prolonged periods of time.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent disability rating is warranted for the right knee disability under Diagnostic Code 5055 for chronic residuals consisting of severe painful motion or weakness in the affected extremity.

In reviewing the Veteran's claim, the Board has considered other potential diagnostic codes for evaluating the Veteran's right knee disability, including multiple criteria for rating knee functionality and residual scarring.  The Board notes, however, that the Veteran is now receiving a 60 percent evaluation for residuals of a right knee replacement.  Assignment of a higher evaluation based on symptomatology of his right knee would violate the amputation rule.  Specifically, 38 C.F.R. § 4.68 states that the "combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5162, an amputation of the middle or lower third of the thigh warrants a 60 percent evaluation.  Thus, even if separate ratings were warranted, compensable evaluations could not be assigned as doing so would violate the amputation rule.

As for the left knee disability, the Board finds that the weight of the evidence does not more nearly approximate a higher rating in excess of 10 percent.  As noted above, the Veteran had normal bilateral extension in all six examinations, except for the September 2013 VA examination where extension was limited to 20 degrees.  The Board finds that the remaining six examinations, which showed normal range of motion in extension, outweigh the single finding of decreased range of motion in the September 2013 examination.  Further, the Veteran had flexion in the left knee, at worst, to 70 degrees, which does not more nearly approximate a higher rating under Diagnostic Code 5260.  Accordingly, the Board finds that a higher increased rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261.

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  All VA and private examiners noted that both of the Veteran's knees were stable with negative ligament instability.  As such, the Board finds that the Veteran does not have instability of either knee and a higher evaluation under Diagnostic Code 5257 is not warranted.

Moreover, the Veteran is already in receipt of the maximum schedular rating under Diagnostic Code 5259 for residuals of a left knee meniscectomy.  As such, a higher rating cannot be granted under this diagnostic code.  Further, because Diagnostic Code 5258 contemplates "dislocation," and not removal of the semilunar cartilage, the Veteran is not entitled to a higher rating under Diagnostic Code 5258 for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion.

The Board has also considered other Diagnostic Codes relating to the left knee; however, the Board finds that they are not applicable.  For example, the record does not demonstrate evidence of ankylosis of the left knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher initial rating in excess of 10 percent for the left knee is not warranted under any of these Diagnostic Codes.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  Here, the Veteran complained of pain in his left knee while standing for long period of time or walking.  The Veteran stated that he uses a cane for ambulation, but mostly due to the right knee disability.  The majority of the VA and private examination reports indicated that after repetitive range of motion testing, there was no increased pain, and no change in range of motion.  Even considering the Veteran's reports of pain, bilateral extension was normal in six examinations and flexion was, at worst, to 70 degrees during the September 2013 VA examination.

For these reasons, the Board finds that higher rating in excess of 10 percent from the Veteran's left knee meniscectomy and degenerative joint disease is not warranted.  The Board further finds that a 60 percent disability rating is warranted for the right knee disability under Diagnostic Code 5055 for chronic residuals consisting of severe painful motion or weakness in the affected extremity

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's knee disabilities.  I n exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's knee disabilities are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Codes 5260 and 5261 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's knee disabilities have been manifested by pain, weakness, and limitation of motion.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the knee.  Further, a 60 percent rating has been assigned for residuals of a total right knee replacement.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation (standing and walking) and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's bilateral knee disorders, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran has consistently reported that he is unable to work due to his service-connected disabilities, especially his bilateral knee disabilities.  In a February 2014 VA Form 21-894 (Veteran's Application for Increased Compensation Based on Unemployability) the Veteran stated that he last worked in 1989 and that his service-connected knee disabilities prevented him from securing or following a substantial gainful occupation.  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 36.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran is currently service-connected for the following disabilities: degenerative joint disease of the right knee, post right knee replacement, rated as 60 percent disabling (granted herein); degenerative joint disease of the lumbar spine, rated as 20 percent disabling; left knee meniscectomy, rated as 10 percent disabling; degenerative joint disease of the left knee, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and left ear hearing loss, rated as noncompensable.   The Veteran has a combined disability rating of 80 percent.  Thus, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU, and entitlement to a TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

After a review of the record, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  The evidence includes the September 2006 private medical examination where the doctor conducted a physical examination and opined that the Veteran was unemployable due to complaints of bilateral knee pain on weight bearing.  In a second private medical evaluation dated June 2009, the Veteran reported continued bilateral knee pain and walked with a cane.  The private physician opined that the Veteran was not able to obtain gainful employment due to moderate aspects of his knee disabilities.

During a September 2013 VA knee examination, the examiner opined that the Veteran's "severe knee dysfunction" impacted his ability to work.  In the most recent March 2014 VA examination, the examiner noted that the Veteran's knee disabilities did impact his ability to work and the Veteran was currently unemployed.  The Veteran was noted to be limited in the ability to take part in exercise programs or recreational activities due to his knee problems.  Additionally, the examiner noted that the Veteran has other disabilities (including nonservice-connected diabetes and renal failure, and service-connected hypertension) which may cause difficulty with ambulation.  

In a December 2013 lumbar spine VA examination, the examiner interviewed the Veteran and conducted a physical examination.  The examiner then opined that the Veteran's service-connected spine disability did impact his ability to work due to pain with prolonged sitting, walking, and repetitive flexion.   

SSA disability records reflect that the Veteran has been found to be disabled to the service-connected right knee disability and nonservice-connected diabetes mellitus.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities affect the Veteran's ability to perform work tasks and render him unable to secure substantially gainful employment.  The Board further finds the Veteran's statements as to the effects of his disabilities on his employability to be competent and credible.  The record also includes the TDIU application form submitted by the Veteran indicating that the Veteran had a high school education and no training.  Accordingly, the Board finds that the criteria for a TDIU are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

An increased rating of 60 percent, but no higher, for degenerative joint disease of 
the right knee, post knee replacement, is granted.

An increased rating in excess of 10 percent for residuals of a left knee meniscectomy is denied.  

An increased rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

A TDIU is granted.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


